JUDGMENT

                                          Court of Appeals
                                     First District of Texas
                                          NO. 01-13-00758-CR

                                  ERIC DOUGLAS SHAW, Appellant

                                           V.

                                   THE STATE OF TEXAS, Appellee

            Appeal from the 183rd District Court of Harris County. (Tr. Ct. No. 1365799).

       The cause heard today by the Court is an appeal from the judgment signed by the court below on
January 29, 2013. After inspecting the record of the court below, it is the opinion of this Court that it has
no jurisdiction over the appeal. It is therefore CONSIDERED, ADJUDGED, and ORDERED that
the appeal be dismissed.

       The Court orders that this decision be certified below for observance.

Judgment rendered February 24, 2015.

Per curiam opinion delivered by panel consisting of Justices Jennings, Higley, and Huddle.